Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 12/14/2021 has been entered.  
The Information Disclosure Statements filed on12/14/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claims 2-4, 9-14, 21-24 have been canceled.
Claims 1, 5, 7, 25-26, 31 have been amended.
Note: On 5/19/2021, applicant elected species of Zea nicaraguensis as a source plant of CCP1-like mitochondrial transporter protein, and SEQ ID NO: 7 (a Zea nicaraguensis sequence), both without traverse. 
In summary, claims 1, 5-8, 15-20, 25-31 are pending and examined in this office action. Non-elected species are withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration (see response to argument below). 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 6/21/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 12/14/2021 have been fully considered but are not deemed fully persuasive.


Claim Rejections - 35 USC § 112
Failing to further limit the parent claim 
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by the claim amendments. 
Amended claim 1 recites that “wherein the plant CCP1-like mitochondrial transporter protein comprises (a) a proline residue at position 268, (b) an aspartate residue or glutamine residue at position 270, (c) a lysine residue or arginine residue at position 273, and (d) a serine residue or threonine residue at position 274, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1; the plant CCP1-like mitochondrial transporter protein comprises (a) a glycine residue at position 301, (b) a glycine residue at position 308, and (c) an arginine residue at position 315, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1; the plant CCP1-like mitochondrial transporter protein comprises Tier 1 CCP1 signature sequences of (a) LLGIHFP (SEQ ID NO: 18) at position 104-110, (b) LRDMQGYAWFF (SEQ ID NO: 19) at position 212-222, (c) AGFGLWGSMF (SEQ ID NO: 20) at position 258-267, and (d) AIPVNA (SEQ ID NO: 21) at position 316-321, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1…..”. 
It is confirmed by the examiner that SEQ ID NO: 1 (358 AA) comprises the above amino acids and motifs at the claimed positions.  
Zea nicaraguensis (elected species). 
Claims 7-8 limit the plant CCP1-like mitochondrial transporter protein to SEQ ID NO: 7 (elected species).  
However, the proteins claimed in claims 5-8 do not comprise the above amino acids and motifs at the claimed positions, as analyzed below: 
From instant sequence listing, SEQ ID NO: 7 (354 AA) is the plant CCP1-like mitochondrial transporter protein of Zea nicaraguensis:  
<400> 7

Met Pro Ile Ala Thr Gly Gln Val Met Asn Asp Thr Leu Met Glu Val 
1               5                   10                  15      


Glu His Thr Pro Pro Val His Lys Arg Ile Leu Asp Ile Leu Pro Gly 
            20                  25                  30          


Val Ser Gly Gly Val Ala Arg Ile Met Val Gly Gln Pro Phe Asp Thr 
        35                  40                  45              


Ile Lys Thr Arg Leu Gln Val Leu Gly Ala Gly Thr Ile Gly Ala Gln 
    50                  55                  60                  


Gly Met Pro Ala Asp Met Val Tyr Asn Asn Gly Met Asp Cys Val Arg 
65                  70                  75                  80  


Lys Met Ile Lys Ser Glu Gly Pro Gly Ser Leu Tyr Lys Gly Thr Val 
                85                  90                  95      


Ala Pro Leu Leu Gly Asn Met Val Leu Leu Gly Ile His Phe Pro Thr 
            100                 105                 110         


Phe Thr Lys Thr Arg Ala Tyr Leu Glu Gln Gly Asp Ala Pro Gly Thr 
        115                 120                 125             


Phe Ser Pro Trp Lys Ile Leu Ala Ala Gly Ala Ala Ala Gly Ala Ala 
    130                 135                 140                 


Gly Ser Val Val Ser Thr Pro Thr Glu Leu Ile Arg Thr Lys Met Gln 
145                 150                 155                 160 


Met Val Arg Lys Asn Asn Leu Met Ala Gln Met Lys Gly Ala Ala Ala 
                165                 170                 175     


Thr Leu Asn Pro Glu Glu Asn Tyr Lys Gly Asn Trp Asp Cys Ala Lys 



Lys Ile Leu Arg Asn His Gly Leu Arg Gly Ile Tyr Ser Gly Tyr Val 
        195                 200                 205             


Ser Thr Leu Leu Arg Asp Met Gln Gly Tyr Ala Trp Phe Phe Phe Gly 
    210                 215                 220                 


Tyr Glu Ala Thr Ile His Met Met Cys Thr Glu Gly Lys Thr Lys Ala 
225                 230                 235                 240 


Asp Leu Asn Phe Leu Gln Val Met Gly Ala Gly Val Ile Ala Gly Phe 
                245                 250                 255     


Gly Leu Trp Gly Ser Met Phe Pro Ile Asp Thr Ile Lys Ser Lys Ile 
            260                 265                 270         


Gln Ala Asp Ser Leu Ser Lys Pro Glu Phe Lys Gly Thr Met Asp Cys 
        275                 280                 285             


Leu Lys Arg Ser Leu Ala Val Glu Gly His Ala Gly Leu Trp Arg Gly 
    290                 295                 300                 


Val Thr Ala Ala Leu Trp Arg Ala Ile Pro Val Asn Ala Ala Ile Phe 
305                 310                 315                 320 


Val Ala Val Glu Gly Thr Arg Gln Leu Ile Ala Asp Thr Glu Glu Ser 
                325                 330                 335     


Val Asp Ala Phe Val Asn Asn Leu Thr Gly Ser Gly Ser Thr Ala Ala 
            340                 345                 350         


Ala Val
Thus, in SEQ ID NO: 7, 
position 268 is ILE instead of PRO; 
position 270 is SER instead of Asp or GLN; 
positions 273-274 are GLN-ALA instead of ARG-SER; 
position 301 is LEU instead of GLY; 
position 308 is ALA instead of GLY; and
position 315 is VAL instead of ARG. 
SEQ ID NO: 7 also does not have the claimed motifs at the claimed positions. 

Again, SEQ ID NO: 7 (354 AA) is the plant CCP1-like mitochondrial transporter protein of Zea nicaraguensis (the limitations of claims 5-6). 
Thus, the proteins and sequences of claims 5-8 are not within the scope of claim 1, therefor the claims do not further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Lacking written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1, 5-8, 15-20, 25-31 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Chlamydomonas reinhardtii of SEQ ID NO: 1 derived from source land plants (by comprising genus of genes for the peptides).  
Amended claim 1 also recites the limitations “wherein the plant CCP1-like mitochondrial transporter protein comprises (a) a proline residue at position 268, (b) an aspartate residue or glutamine residue at position 270, (c) a lysine residue or arginine residue at position 273, and (d) a serine residue or threonine residue at position 274, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1; the plant CCP1-like mitochondrial transporter protein comprises (a) a glycine residue at position 301, (b) a glycine residue at position 308, and (c) an arginine residue at position 315, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1; the plant CCP1-like mitochondrial transporter protein comprises Tier 1 CCP1 signature sequences of (a) LLGIHFP (SEQ ID NO: 18) at position 104-110, (b) LRDMQGYAWFF (SEQ ID NO: 19) at position 212-222, (c) AGFGLWGSMF (SEQ ID NO: 20) at position 258-267, and (d) AIPVNA (SEQ ID NO: 21) at position 316-321, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1…..” and so on.  
Applicant claims that the genus of orthologs are plant CCP1-like mitochondrial transporter proteins.  According to specification ([0024]) and claims 22-24, CCP1-like mitochondrial transporter proteins have the functions of increasing seed yield, increasing CO2 assimilation rate and/or decreasing transpiration rate.   
Thus, the claimed functions of the genus of peptides are increasing seed yield, increasing CO2 assimilation rate and/or decreasing transpiration rate.  

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The specification provides structure of SEQ ID NO: 1 (original CCP1, 358 AA, from Chlamydomonas reinhardtii), and the structure of SEQ ID NO: 7 (354 AA, ortholog of CCP1 from Zea nicaraguensis).  
The functions of SEQ ID NO: 1 in increasing seed yield, increasing CO2 assimilation rate and/or decreasing transpiration rate have been demonstrated in transgenic plant expressing SEQ ID NO: 1 in prior art. 
The specification provides examples of transforming maize, Brassica napus and soybean to express SEQ ID NO: 7 from Zea nicaraguensis (Example 3-7, [0144]-[0170]).  
The specification also demonstrated that expressing SEQ ID NO: 7 driven by seed-specific promoter in canola plant led to increased seed yield (Example 6 in [0157]-[0162]). 
However: 
1. The specification does not adequately describe expressing the genus of the claimed peptides including SEQ ID NO: 7, in all possible land plants, leading to increasing CO2 assimilation rate and/or decreasing transpiration rate in the land plants.  
2 assimilation rate and/or decreasing transpiration rate in all possible land plants, for example in a sequoia tree or in a foxtail cactus.  

In specification ([0010]-[0012], figs 1-3), the sequences are predicted by blast and bioinformatics software, to be orthologs of SEQ ID NO: 1 and have the same functions.  SEQ ID NOs: 6 and 9 are predicted by software to be CCP-1 like peptides ([0013]), but has not been demonstrated to have the function of mitochondria transporter.   
However, Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column; page 228, 1st paragraph). Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (page 228, first full paragraph).  Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  
Recently, Wang et al. (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, SEQ ID NO: 7 (elected species, and appear to be the invention by applicant) is a newly disclosed protein.  There is no published sequence similar to SEQ ID NO: 7, not to mention describe common structure feature associated to any function of the sequence.  

In addition, according to specification (Example 2, [0131]), “when defining a class of plant genes or proteins such as those with functions complementary to, or similar to, CCP1 of Chlamydomonas reinhardtii, it is beneficial to utilize a screen, selection, or other test that identifies candidates as members or non-members of the useful family. The most thorough screen of such activity is in whole plants over a sustained period to insure that yield and efficiency of carbon capture are indeed improved”.  
Thus, the sequences (including SEQ ID NOs: 6 and 9) obtained using bioinformatics software are just candidates of having function of SEQ ID NO: 1, and require screening and selection “in whole plants over a sustained period to insure that yield and efficiency of carbon capture are indeed improved”.  Without selection in plants, the sequences are just candidates. 
Furthermore, in prior art, Atkinson et al (Introducing an algal carbon-concentrating mechanism into higher plants: location and incorporation of key components. Plant Biotechnology Journal 14, pp. the function of CCP1 in higher plant is still putative (p1303, table 1), CCP1 is a putative chloroplast envelope Ci transporter (p1304, left col, 2nd para).  Thus,  the candidates require screening and selection “in whole plants over a sustained period to insure that yield and efficiency of carbon capture are indeed improved”. 
Regarding the newly incorporated limitations of “wherein the plant CCP1-like mitochondrial transporter protein comprises (a) a proline residue at position 268, (b) an aspartate residue or glutamine residue at position 270, (c) a lysine residue or arginine residue at position 273, and (d) a serine residue or threonine residue at position 274, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1; the plant CCP1-like mitochondrial transporter protein comprises (a) a glycine residue at position 301, (b) a glycine residue at position 308, and (c) an arginine residue at position 315, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1; the plant CCP1-like mitochondrial transporter protein comprises Tier 1 CCP1 signature sequences of (a) LLGIHFP (SEQ ID NO: 18) at position 104-110, (b) LRDMQGYAWFF (SEQ ID NO: 19) at position 212-222, (c) AGFGLWGSMF (SEQ ID NO: 20) at position 258-267, and (d) AIPVNA (SEQ ID NO: 21) at position 316-321, with numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO: 1…..”:
Applicant has not demonstrated that when each or in combination of the recited amino acids are conserved, deletion, substitution or insertion of amino acids in other position of SEQ ID NO: 1 would maintain the claimed function. 
In contrary, as analyzed above, instant SEQ ID NO: 7 does not have the above amino acids and motifs at the claimed positions, but still functions in increasing seed yield.  Therefore, the above amino acids and motifs at the claimed positions are not necessarily associated with the function of a CCP1 protein. 
Therefore, the predicted sequence identities and domains/motifs are not reliable in predicting functions, particularly for newly discovered proteins and/or newly discovered functions. 

Regarding the description of a representative number of species, SEQ ID NO: 1 is a polypeptide sequence of 358 amino acids.  For at least 60% overall sequence identity, up to 40%, or 143 amino acids, can be substituted, deleted, or added. Thus, (143+142+141+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids, and each peptide species of the genus can be 215-501 amino acids long.   
Therefore, not only applicant claims an extremely large number of species, but also the sequences are heterologous in structure.  
Given that functions of mitochondria transporters are still putative, and that the specification only demonstrated that expressing SEQ ID NO: 7 driven by seed-specific promoter in canola plant led to increased seed yield, but does not describe expressing the genus of the claimed peptides including SEQ ID NO: 7, in all possible land plants, leading to increasing CO2 assimilation rate and/or decreasing transpiration rate in the land plants, the functions demonstrated by SEQ ID NO: 1 (original CCP1) does not demonstrate such functions for SEQ ID NO: 7 (only 36% identical to SEQ ID NO: 1). Thus, claim 8 is included in the rejection.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   

Remarks
The following reference were previously cited by the examiner:
Atkinson et al. (Introducing an algal carbon-concentrating mechanism into higher plants: location and incorporation of key components. Plant Biotechnology Journal 14, pp. 1302–1315, 2016).
Schnell et al. (US 20160326541, published 11/10/2016, filed 12/24/2014).
et al. (Origins and diversity of eukaryotic CO2-concentrating mechanisms: lessons for the future. Journal of Experimental Botany, Vol. 64, No. 3, pp. 769–786, 2013)
Kazusa DNA Research Institute (Sequence and analysis of chromosome 5 of the plant Arabidopsis thaliana. Nature 408: 823-826, 2000). 
Falk et al. (Constitutive overexpression of barley 4-hydroxyphenylpyruvate dioxygenase in tobacco results in elevation of the vitamin E content in seeds but not in leaves. FEBS Letters 540: 35-40, 2003). 
Ferreira et al. (Effect of planting density on nutritional quality of green-chopped corn for silage. J. Dairy Sci. 97:5918–5921, 2014).   

Prior art does not teach or suggest CCP1 ortholog from Zea nicaraguensis, not to mention SEQ ID NO: 7 (elected species).  There is no close sequence match, not to mention 100% (as claimed in claims 7-8).  In fact, the only CCP1 ortholog disclosed in the art is AT5G46800 (BOU) from Arabidopsis.  
Prior art does not teach CCP1 ortholog having the amino acids and motifs at the claimed positions.  
Thus, the art rejections are withdrawn. 
Merchant et al. (The Chlamydomonas Genome Reveals the Evolution of Key Animal and Plant Functions. Science 318: 245-252, 2007), teaching the closest match (62% identity) to instant SEQ ID NO: 5 (new limitation). 
Sequence Matches

Against instant SEQ ID NO: 1

RESULT 1
US-15-109-349-6
; Sequence 6, Application US/15109349
; Publication No. US20160326541A1
; GENERAL INFORMATION
;  APPLICANT: University of Massachusetts
;  APPLICANT:Schnell, Danny J.
;  APPLICANT:Canakci, Mine
;  APPLICANT:Paulose, Bibin

;  TITLE OF INVENTION: PLANTS WITH ENHANCED PHOTOSYNTHESIS AND METHODS OF MANUFACTURE
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: UMA0050US
;  CURRENT APPLICATION NUMBER: US/15/109,349
;  CURRENT FILING DATE: 2016-06-30
;  PRIOR APPLICATION NUMBER: US 61/922,141
;  PRIOR FILING DATE: 2013-12-31
;  NUMBER OF SEQ ID NOS: 11
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 358
;  TYPE: PRT
;  ORGANISM: Chlamydomonas reinhardtii
US-15-109-349-6

  Query Match             100.0%;  Score 1838;  DB 16;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSSDAMTINESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSSDAMTINESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTA 60

Qy         61 LAAKLPPSEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LAAKLPPSEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLE 120

Qy        121 GDDHYSNFSHANVLLSGAAAGAAGSLISAPVELVRTKMQMQRRAALAGTVAAGAAASAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDDHYSNFSHANVLLSGAAAGAAGSLISAPVELVRTKMQMQRRAALAGTVAAGAAASAGA 180

Qy        181 EEFYKGSLDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EEFYKGSLDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGV 240

Qy        241 HTKADLNYLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HTKADLNYLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASE 300

Qy        301 GQAGLWRGFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTAAQ 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GQAGLWRGFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTAAQ 358

Arabidopsis BOU Sequence 

LOCUS       NP_001332469             300 aa            linear   PLN 14-FEB-2019
DEFINITION  Mitochondrial substrate carrier family protein [Arabidopsis
            thaliana].
ACCESSION   NP_001332469
VERSION     NP_001332469.1
DBLINK      BioProject: PRJNA116
            BioSample: SAMN03081427
DBSOURCE    REFSEQ: accession NM_001344699.1
KEYWORDS    RefSeq.
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
  CONSRTM   Kazusa DNA Research Institute; Cold Spring Harbor and Washington
            University in St Louis Sequencing Consortium; European Union
            Arabidopsis Genome Sequencing Consortium
  TITLE     Sequence and analysis of chromosome 5 of the plant Arabidopsis
            thaliana
  JOURNAL   Nature 408 (6814), 823-826 (2000)

REFERENCE   2  (residues 1 to 300)
  CONSRTM   NCBI Genome Project
  TITLE     Direct Submission
  JOURNAL   Submitted (14-FEB-2019) National Center for Biotechnology
            Information, NIH, Bethesda, MD 20894, USA
REFERENCE   3  (residues 1 to 300)
  AUTHORS   Krishnakumar,V., Cheng,C.-Y., Chan,A.P., Schobel,S., Kim,M.,
            Ferlanti,E.S., Belyaeva,I., Rosen,B.D., Micklem,G., Miller,J.R.,
            Vaughn,M. and Town,C.D.
  TITLE     Direct Submission
  JOURNAL   Submitted (17-MAY-2016) Plant Genomics, J. Craig Venter Institute,
            9704 Medical Center Dr, Rockville, MD 20850, USA
  REMARK    Protein update by submitter
REFERENCE   4  (residues 1 to 300)
  AUTHORS   Swarbreck,D., Lamesch,P., Wilks,C. and Huala,E.
  CONSRTM   TAIR
  TITLE     Direct Submission
  JOURNAL   Submitted (18-FEB-2011) Department of Plant Biology, Carnegie
            Institution, 260 Panama Street, Stanford, CA, USA
COMMENT     REVIEWED REFSEQ: This record has been curated by TAIR and Araport.
            The reference sequence is identical to ANM70893.
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..300
                     /organism="Arabidopsis thaliana"
                     /db_xref="taxon:3702"
                     /chromosome="5"
                     /ecotype="Columbia"
     Protein         1..300
                     /product="Mitochondrial substrate carrier family protein"
                     /calculated_mol_wt=30892
     Region          4..95
                     /region_name="Mito_carr"
                     /note="Mitochondrial carrier protein; pfam00153"
                     /db_xref="CDD:395101"
     Region          101..206
                     /region_name="Mito_carr"
                     /note="Mitochondrial carrier protein; pfam00153"
                     /db_xref="CDD:395101"
     Region          209..300
                     /region_name="Mito_carr"
                     /note="Mitochondrial carrier protein; pfam00153"
                     /db_xref="CDD:395101"
     CDS             1..300
                     /gene="BOU"
                     /locus_tag="AT5G46800"
                     /gene_synonym="A BOUT DE SOUFFLE; MZA15.23; MZA15_23"
                     /coded_by="NM_001344699.1:600..1502"
                     /db_xref="GeneID:834724"
                     /db_xref="Araport:AT5G46800"
                     /db_xref="TAIR:AT5G46800"
ORIGIN      
        1 madawkdlas gtvggaaqlv vghpfdtikv klqsqptpap gqlprytgai davkqtvase
       61 gtkglykgmg aplatvaafn avlftvrgqm egllrseagv pltisqqfva gagagfavsf
      121 lacptelikc rlqaqgalag asttssvvaa vkyggpmdva rhvlrsegga rglfkglfpt
      181 farevpgnat mfaayeafkr flaggsdtss lgqgslimag gvagasfwgi vyptdvvksv
      241 lqvddyknpr ytgsmdafrk ilksegvkgl ykgfgpamar svpanaacfl ayemtrsslg


The closest match Against instant SEQ ID NO: 7 (not from land plant)

A8IT08_CHLRE
ID   A8IT08_CHLRE            Unreviewed;       358 AA.
AC   A8IT08;
DT   04-DEC-2007, integrated into UniProtKB/TrEMBL.
DT   04-DEC-2007, sequence version 1.
DT   02-DEC-2020, entry version 86.

GN   Name=CCP1 {ECO:0000313|EMBL:EDP04147.1};
GN   ORFNames=CHLRE_04g223300v5 {ECO:0000313|EMBL:PNW84152.1},
GN   CHLREDRAFT_189430 {ECO:0000313|EMBL:EDP04147.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; core chlorophytes; Chlorophyceae;
OC   Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055;
RN   [1] {ECO:0000313|EMBL:EDP04147.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906}, and CC-503 cw92 mt+
RC   {ECO:0000313|EMBL:EDP04147.1};
RX   PubMed=17932292; DOI=10.1126/science.1143609;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Cardol P., Cerutti H., Chanfreau G., Chen C.L.,
RA   Cognat V., Croft M.T., Dent R., Dutcher S., Fernandez E., Fukuzawa H.,
RA   Gonzalez-Ballester D., Gonzalez-Halphen D., Hallmann A., Hanikenne M.,
RA   Hippler M., Inwood W., Jabbari K., Kalanon M., Kuras R., Lefebvre P.A.,
RA   Lemaire S.D., Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L.,
RA   Mittag M., Mittelmeier T., Moroney J.V., Moseley J., Napoli C.,
RA   Nedelcu A.M., Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G.,
RA   Purton S., Ral J.P., Riano-Pachon D.M., Riekhof W., Rymarquis L.,
RA   Schroda M., Stern D., Umen J., Willows R., Wilson N., Zimmer S.L.,
RA   Allmer J., Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P., Jorgensen R.,
RA   Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T., Brokstein P.,
RA   Dubchak I., Goodstein D., Hornick L., Huang Y.W., Jhaveri J., Luo Y.,
RA   Martinez D., Ngau W.C., Otillar B., Poliakov A., Porter A., Szajkowski L.,
RA   Werner G., Zhou K., Grigoriev I.V., Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and plant
RT   functions.";
RL   Science 318:245-250(2007).
RN   [2] {ECO:0000313|EMBL:PNW84152.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-503 cw92 mt+ {ECO:0000313|EMBL:PNW84152.1};
RG   Chlamydomonas Annotation Team;
RG   JGI Annotation Team;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Grigoriev I.V., Rokhsar D.S.;
RT   "WGS assembly of Chlamydomonas reinhardtii.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Membrane {ECO:0000256|ARBA:ARBA00004141}; Multi-
CC       pass membrane protein {ECO:0000256|ARBA:ARBA00004141}.
CC   -!- SIMILARITY: Belongs to the mitochondrial carrier (TC 2.A.29) family.
CC       {ECO:0000256|ARBA:ARBA00006375, ECO:0000256|RuleBase:RU000488}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS496122; EDP04147.1; -; Genomic_DNA.
DR   EMBL; CM008965; PNW84152.1; -; Genomic_DNA.
DR   RefSeq; XP_001692197.1; XM_001692145.1.
DR   STRING; 3055.EDP04147; -.
DR   TCDB; 2.A.29.8.14; the mitochondrial carrier (mc) family.
DR   PaxDb; A8IT08; -.
DR   PRIDE; A8IT08; -.
DR   EnsemblPlants; PNW84152; PNW84152; CHLRE_04g223300v5.
DR   GeneID; 5717878; -.
DR   Gramene; PNW84152; PNW84152; CHLRE_04g223300v5.
DR   KEGG; cre:CHLREDRAFT_189430; -.
DR   eggNOG; KOG0758; Eukaryota.
DR   HOGENOM; CLU_015166_16_3_1; -.
DR   InParanoid; A8IT08; -.

DR   OrthoDB; 1072378at2759; -.
DR   Proteomes; UP000006906; Chromosome 4.
DR   ExpressionAtlas; A8IT08; baseline.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-UniRule.
DR   GO; GO:0000064; F:L-ornithine transmembrane transporter activity; IBA:GO_Central.
DR   GO; GO:1990575; P:mitochondrial L-ornithine transmembrane transport; IBA:GO_Central.
DR   Gene3D; 1.50.40.10; -; 1.
DR   InterPro; IPR018108; Mitochondrial_sb/sol_carrier.
DR   InterPro; IPR023395; Mt_carrier_dom_sf.
DR   Pfam; PF00153; Mito_carr; 3.
DR   SUPFAM; SSF103506; SSF103506; 1.
DR   PROSITE; PS50920; SOLCAR; 3.
PE   3: Inferred from homology;
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|PROSITE-
KW   ProRule:PRU00282, ECO:0000256|SAM:Phobius};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006906};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692, ECO:0000256|PROSITE-
KW   ProRule:PRU00282, ECO:0000256|RuleBase:RU000488, ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius};
KW   Transport {ECO:0000256|RuleBase:RU000488};
KW   Viral envelope protein {ECO:0000313|EMBL:EDP04147.1};
KW   Virion {ECO:0000313|EMBL:EDP04147.1}.
FT   TRANSMEM        89..111
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        131..154
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   REPEAT          22..118
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
FT   REPEAT          131..231
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
FT   REPEAT          246..333
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
SQ   SEQUENCE   358 AA;  38331 MW;  5A862CB74BF7BDB1 CRC64;

  Query Match             62.1%;  Score 1142.5;  DB 62;  Length 358;
  Best Local Similarity   63.7%;  
  Matches  223;  Conservative   45;  Mismatches   77;  Indels    5;  Gaps    3;

Qy          9 MNDTLMEVEHTPPVHKRILDILPGVSGGVARIMVGQPFDTIKTRLQVLGAGTIGAQGMPA 68
              :|::|||||||| |||||||||||:||||||:|:|||||||| |||||| ||  |  :| 
Db          8 INESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTALAAKLPP 67

Qy         69 DMVYNNGMDCVRKMIKSEGPGSLYKGTVAPLLGNMVLLGIHFPTFTKTRAYLEQGDAPGT 128
                || : |||:||||||||| | ||||||||:||||||||||| |:  |  ||  |    
Db         68 SEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLEGDDHYSN 127

Qy        129 FSPWKILAAGAAAGAAGSVVSTPTELIRTKMQMVRKNNLMAQM-KGAAATLNPEENYKGN 187
              ||   :| :|||||||||::| | ||:|||||| |:  |   :  ||||:   || |||:
Db        128 FSHANVLLSGAAAGAAGSLISAPVELVRTKMQMQRRAALAGTVAAGAAASAGAEEFYKGS 187

Qy        188 WDCAKKILRNHGLRGIYSGYVSTLLRDMQGYAWFFFGYEATI-HMMCTEG---KTKADLN 243
               || |:::  ||::|:| |: ||:||||||||||| |||||: | :   |    ||||||
Db        188 LDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGVHTKADLN 247

Qy        244 FLQVMGAGVIAGFGLWGSMFPIDTIKSKIQADSLSKPEFKGTMDCLKRSLAVEGHAGLWR 303
              :|||| |||:||||||||||||||||||:|||| :||::  ||||||: || || |||||
Db        248 YLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASEGQAGLWR 307

Qy        304 GVTAALWRAIPVNAAIFVAVEGTRQLIADTEESVDAFVNNLTGSGSTAAA 353
              | :||::||||||| ||:||||||| |   ||:|:     : |  :  ||
Db        308 GFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTAA 35
  
The closest match Against instant SEQ ID NO: 5 (not from land plant)

RESULT 9
A8IT08_CHLRE
ID   A8IT08_CHLRE            Unreviewed;       358 AA.
AC   A8IT08;
DT   04-DEC-2007, integrated into UniProtKB/TrEMBL.
DT   04-DEC-2007, sequence version 1.
DT   02-JUN-2021, entry version 87.
DE   SubName: Full=Low-CO2-inducible chloroplast envelope protein {ECO:0000313|EMBL:EDP04147.1};
GN   Name=CCP1 {ECO:0000313|EMBL:EDP04147.1};
GN   ORFNames=CHLRE_04g223300v5 {ECO:0000313|EMBL:PNW84152.1},
GN   CHLREDRAFT_189430 {ECO:0000313|EMBL:EDP04147.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; core chlorophytes; Chlorophyceae;
OC   CS clade; Chlamydomonadales; Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055;
RN   [1] {ECO:0000313|EMBL:EDP04147.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906}, and CC-503 cw92 mt+
RC   {ECO:0000313|EMBL:EDP04147.1};
RX   PubMed=17932292; DOI=10.1126/science.1143609;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Cardol P., Cerutti H., Chanfreau G., Chen C.L.,
RA   Cognat V., Croft M.T., Dent R., Dutcher S., Fernandez E., Fukuzawa H.,
RA   Gonzalez-Ballester D., Gonzalez-Halphen D., Hallmann A., Hanikenne M.,
RA   Hippler M., Inwood W., Jabbari K., Kalanon M., Kuras R., Lefebvre P.A.,
RA   Lemaire S.D., Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L.,
RA   Mittag M., Mittelmeier T., Moroney J.V., Moseley J., Napoli C.,
RA   Nedelcu A.M., Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G.,
RA   Purton S., Ral J.P., Riano-Pachon D.M., Riekhof W., Rymarquis L.,
RA   Schroda M., Stern D., Umen J., Willows R., Wilson N., Zimmer S.L.,
RA   Allmer J., Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P., Jorgensen R.,
RA   Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T., Brokstein P.,
RA   Dubchak I., Goodstein D., Hornick L., Huang Y.W., Jhaveri J., Luo Y.,
RA   Martinez D., Ngau W.C., Otillar B., Poliakov A., Porter A., Szajkowski L.,
RA   Werner G., Zhou K., Grigoriev I.V., Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and plant
RT   functions.";
RL   Science 318:245-250(2007).
RN   [2] {ECO:0000313|EMBL:PNW84152.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-503 cw92 mt+ {ECO:0000313|EMBL:PNW84152.1};
RG   Chlamydomonas Annotation Team;
RG   JGI Annotation Team;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Grigoriev I.V., Rokhsar D.S.;
RT   "WGS assembly of Chlamydomonas reinhardtii.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Membrane {ECO:0000256|ARBA:ARBA00004141}; Multi-
CC       pass membrane protein {ECO:0000256|ARBA:ARBA00004141}.
CC   -!- SIMILARITY: Belongs to the mitochondrial carrier (TC 2.A.29) family.
CC       {ECO:0000256|ARBA:ARBA00006375, ECO:0000256|RuleBase:RU000488}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS496122; EDP04147.1; -; Genomic_DNA.
DR   EMBL; CM008965; PNW84152.1; -; Genomic_DNA.
DR   RefSeq; XP_001692197.1; XM_001692145.1.
DR   STRING; 3055.EDP04147; -.
DR   TCDB; 2.A.29.8.14; the mitochondrial carrier (mc) family.

DR   PRIDE; A8IT08; -.
DR   EnsemblPlants; PNW84152; PNW84152; CHLRE_04g223300v5.
DR   GeneID; 5717878; -.
DR   Gramene; PNW84152; PNW84152; CHLRE_04g223300v5.
DR   KEGG; cre:CHLREDRAFT_189430; -.
DR   eggNOG; KOG0758; Eukaryota.
DR   HOGENOM; CLU_015166_16_3_1; -.
DR   InParanoid; A8IT08; -.
DR   OMA; NIVAPNF; -.
DR   OrthoDB; 1072378at2759; -.
DR   Proteomes; UP000006906; Chromosome 4.
DR   ExpressionAtlas; A8IT08; baseline.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-UniRule.
DR   GO; GO:0000064; F:L-ornithine transmembrane transporter activity; IBA:GO_Central.
DR   GO; GO:1990575; P:mitochondrial L-ornithine transmembrane transport; IBA:GO_Central.
DR   Gene3D; 1.50.40.10; -; 1.
DR   InterPro; IPR018108; Mitochondrial_sb/sol_carrier.
DR   InterPro; IPR023395; Mt_carrier_dom_sf.
DR   Pfam; PF00153; Mito_carr; 3.
DR   SUPFAM; SSF103506; SSF103506; 1.
DR   PROSITE; PS50920; SOLCAR; 3.
PE   3: Inferred from homology;
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|PROSITE-
KW   ProRule:PRU00282}; Reference proteome {ECO:0000313|Proteomes:UP000006906};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692, ECO:0000256|PROSITE-
KW   ProRule:PRU00282}; Transmembrane helix {ECO:0000256|SAM:Phobius};
KW   Transport {ECO:0000256|RuleBase:RU000488};
KW   Viral envelope protein {ECO:0000313|EMBL:EDP04147.1};
KW   Virion {ECO:0000313|EMBL:EDP04147.1}.
FT   TRANSMEM        89..111
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        131..154
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   REPEAT          22..118
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
FT   REPEAT          131..231
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
FT   REPEAT          246..333
FT                   /note="Solcar"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00282"
SQ   SEQUENCE   358 AA;  38331 MW;  5A862CB74BF7BDB1 CRC64;

  Query Match             62.7%;  Score 1149;  DB 65;  Length 358;
  Best Local Similarity   61.8%;  
  Matches  220;  Conservative   52;  Mismatches   80;  Indels    4;  Gaps    3;

Qy          1 MPATAQVMNDTLMEVEHTPPVHKRILDILPGVSGGVARIMVGQPFDTIKTRLQVLGKGTI 60
              | : |  :|::|||||||| |||||||||||:||||||:|:|||||||| ||||||:|| 
Db          1 MSSDAMTINESLMEVEHTPAVHKRILDILPGISGGVARVMIGQPFDTIKVRLQVLGQGTA 60

Qy         61 GAAGMPPEMVYNSGMDCVRKMMKSEGPMSLYKGTVAPLLGNMVLLGIHFPTFTKTRAYLE 120
               || :||  ||   |||:|||:|||||:| ||||||||:||||||||||| |:  |  ||
Db         61 LAAKLPPSEVYKDSMDCIRKMIKSEGPLSFYKGTVAPLVGNMVLLGIHFPVFSAVRKQLE 120

Qy        121 AGDAPGSFSPWKILAAGAAAGAAGSVVSSPTELIRTKMQMVRKNNILAQIKGSAAGGLNP 180
                |   :||   :| :|||||||||::|:| ||:|||||| |:  :   :   ||     
Db        121 GDDHYSNFSHANVLLSGAAAGAAGSLISAPVELVRTKMQMQRRAALAGTVAAGAAASAGA 180

Qy        181 EENYKGNWDCAKKIFRNHGLRGMYSGYLSTLLRDMQGYAWFFFGYEATI-HYL--AGPG- 236
              || |||: || |::   ||::|:| |: ||:||||||||||| |||||: |:|  |||| 
Db        181 EEFYKGSLDCFKQVMSKHGIKGLYRGFTSTILRDMQGYAWFFLGYEATVNHFLQNAGPGV 240

Qy        237 KTKADLDYSQVMLAGVMAGFGLWGSMFPIDTIKSKIQADSLSKPEFKGTLDCVRRSVQIE 296
               |||||:| ||| |||:||||||||||||||||||:|||| :||::  |:||::: :  |
Db        241 HTKADLNYLQVMAAGVVAGFGLWGSMFPIDTIKSKLQADSFAKPQYSSTMDCLKKVLASE 300


              |  ||||| :||::||||||| |||||||||| |   ||:::     | |  :  |
Db        301 GQAGLWRGFSAAMYRAIPVNAGIFLAVEGTRQGIKWYEENVEHIYGGVIGPATPTA 356


Response to Arguments
The claim objections are withdrawn in view of claim amendments.
The terminal disclaimer against co-pending application 16766789 was approved 12/14/2021, overcoming the ODP rejection. 
The 112(b) rejections are withdrawn in view of claim amendments and cancelations. 
The 103 rejections are withdrawn in view of claim amendments and cancelations. 

112(a) written description
Independent claim 1 has been significantly amended by applicant.  Thus, the rejection has been modified by examiner.  
Applicant argues that (1) the incorporated limitations into claim 1 would satisfy the written description requirement, and (2) Friedberg does not support the rejection by examiner.  
The arguments are carefully considered but not deemed persuasive.  
Applicant has not demonstrated that when each or in combination of the recited amino acids are conserved, deletion, substitution or insertion of amino acids in other position of SEQ ID NO: 1 would maintain the claimed function. 
In contrary, as analyzed above, instant SEQ ID NO: 7 does not have the above amino acids and motifs at the claimed positions, but still functions in increasing seed yield.  Therefore, the above amino acids and motifs at the claimed positions, are not likely associated to the function of CCP1 protein. 
Therefore, the predicted sequence identities and domains/motifs are not reliable in predicting functions, particularly newly discovered proteins and/or newly discovered functions.   

Wang et al. (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col., last para.). 
Thus, the sequences and percentage identical thereof obtained by algorithms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, SEQ ID NO: 7 (elected species, the apparent the invention by applicant) is a newly disclosed protein.  There is no published sequence similar to SEQ ID NO: 7, not to mention a description of the common structural features associated with any function of the sequence.  


Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663